DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed on 5 October 2021.  Claims 1, 6, 9 and 21 have been amended.  Claim 5 has been cancelled.  Clams 23 and 24 have been added. Claims 1-4 and 6-24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2021 has been entered.

Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Under 35 U.S.C 101-
Step 1: Statutory Category?  -
Step 2A- Prong 1: Judicial Exception Recited?

The claims as a whole recite a method of organizing human activity that is used to generate a personalized message that is personalized to each individual based on ore more of the entity data, the relation data and the event data and providing the personalized message by the processing system via a communication network.     That is other than reciting “by the processing system”, nothing in the claim precludes the generating and providing steps from precludes being perform by the human.  For example, but for the “by the processing system” language, the claim encompass a user simply drafting a message and providing through the communication network.  The mere nominal reaction of a generic computer components does not take the claim limitation out of managing interactions between people.  Thus, the claims recites an abstract idea.

Step 2A- Prong 2: Integrated into a Practical Applications? 

The claim recites a combination of additional elements including a knowledge graph storing information, receiving digital document obtained from crawling public resource by one or more clawers, extracting a new entity and relationship form one or more digital relating to previous entity based one or more digital document obtained from the crawling and the knowledge graph and updating the knowledge graph with a new with a new node representing entity  and edge representing to the new relationship, wherein the new edge connects with new node to previous not.  The claims as a whole integrates the method of organizing human activity into a practically application.  Specifically, the additional elements recite a specific improvement to the function eligible because it is not directed to the recited judicial exception (abstract idea).

 
The flowing prior arts are the closest prior art to the Applicants claimed invention: 

Alkakuijala et al (US Pub., No., 2014/0280614 A1) discloses a system detects a message from a sender to a receipts, the message includes a reference to external content. The system accesses a user model comprising interest information about interests of the sender or the recipient (abstract), generating personalized summaries for content (paragraph [0013]), generates personalized summaries of each of external content ..,(paragraph [0027]) and the system identify entities using, for example, a data graph such as a knowledge graph or other technology.  In some implementation, the system may utilize a map or a graph to identify entities on a web page that may interest a particular user.  For example, any entity name in a header can be identified using a knowledge graph or similar data (paragraph [0043]).
Vangala et al (US Pub., 2017/0068982 A1) discloses analyze user behavior patterns to generate personalized coupons (paragraph [0021]), user account(s) and activity data 248 generally including user data collected from user-dat collection compote and may be used for determining semantic knowledge. In particular, user account(s) and activity data 248 can include user data regarding user emails, texts, instant messages, calls, and other communications; social network accounts and data, such as news feeds; online activity; and calendars, appointments, or other user data that may be used for determining relevance, urgency, scheduling, contextual information, and/or supplemental information. Aspects of user account(s) and activity data 248 and/or user semantic knowledge 246 may store information across one or more databases, 
.
Haberman et al (US Patent No., 8,006, 261 B1) discloses a system and method for dynamically creating individualized, multi-media message and to deliver the message to specific target group or individual viewer.  A messages, story or advertisement is assembled on demand, based upon rules applied to each viewer’s profiles is assembled from designated database for each of the targeted entities (abstract). 

Zhai et al (US Pub., No., 2018/0039696 A1) discloses a web crawler parse a wiki-like source and obtain a topic entity from the source. Relationships between the topic entity and sub-topics within the source are identified and a graph is built with the topic and relationships to sub-topics. A candidate topic in the knowledge graph is identified, and a sub-graph of the knowledge graph is either identified or generated (abstract), web crawler 120 can crawl the internet looking for data sources.  Data source can include wiki-like articles, webpages, articles and other content [digital documents] fond by web crawlers 120…, (paragraphs [0028]) , entity extraction module 130 can parse the data source to identify a plurality of entities (topics) in an article  and corresponding relationships between the data source topic and each of the plurality of entities (topics) extracted by the data source.  Entity extraction module 130 can extract all entities and relations in the data sources…, (paragraph [0029]) and entity extraction module 130, subgraph generation module 135, sub-graph correlation module 140, similarity scoring module 145, 

Bandaru et al (US Pub., 2009/0119268 A1) discloses a method and system for crawling multiple website containing one or more web pages [public resource] having information relevant to a particular domain of interest, such as details about local restaurants [digital content] , extracting content from the websites, such as hours, location and phone number as well as review dates and other business specific information, and associating [updating] the extracted content with a specific business entity (abstract).
 

King et al (US Pub., 2011/0029504 A1) discloses for exporting an index of private documents is described.  In a privet network, the facility (1) identifies electronic version of documents that are available inside the private network, including a distinguished documents (2) construct an index covering the identified electronic version of documents and (3) exports the constructed index from the private network to an index publication server (abstract), inside a private network crawls or otherwise surveys electronic  version of documents avaible in the private network to build an index of electronic  document found in the private network (paragraphs [0021] and [0510]) and extracting document signature from the rendered documents (paragraph [0037]).
 
Woytowitz et al (US Pub., 2012/0197862 A1) discloses creating an electronic database of disambiguated entity mention and relation from croup of electronic documents.  The invention automatically extracts from the corpus of electronic documents mentions about entities (e.g., 

However, none of the above reference either alone or in a combinations teaches or suggests that providing the generated personalized messages that is personalized to each indicate based one or more the entity data  and after providing personalizing message receiving one or more digital documents obtained for crawling a public source by one or more crawlers, extracting new entity and new relationship and previous entity based on one or more digital documents obtained  from the crawling and knowledge graph, the previous entity being represented in the knowledge graph by previous node and updating the knowledge graph with a new node representing the new entity and a new edge corresponding to the new relationship wherein the new edge connects the new node to the previous node. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682